Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 1 of 30. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION

JOHN DOE 1, CASE NO.

and
JOHN DOE 2, JUDGE

and
JOHN DOE 3,

and
JOHN DOE 4, COMPLAINT

and Trial by Jury Demanded
JOHN DOE 5,

Plaintiffs,

THE CLEVELAND METROPOLITAN
SCHOOL DISTRICT BOARD

OF EDUCATION

1111 Superior Avenue East, Suite 1800
Cleveland, OH 44114

and

BARBARA E. WALTON
484 Tally Ho Lane
Cleveland, OH 44143

and

ANDREW J. KOONCE
19700 South Park Boulevard

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
VS. )
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Shaker Heights, OH 44122 )
)
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 2 of 30. PagelD #: 2

and )
)
KENDRA E. HOLLOWAY )
1458 East 123rd Street )
Cleveland, OH 44122 )
)
and )
)
JEFFREY S. MAZO )
1369 West 85" Street )
Cleveland, OH 44102 )
)
and )
)
TERENCE GREENE )
12405 York Boulevard )
Garfield Heights, OH 44125 )
)
Defendants. )

Introduction

Plaintiff John Does 1 through 5 file this Complaint pseudonymously because the
prosecution of this lawsuit will compel the Plaintiffs to reveal information of the utmost
intimacy arising out of childhood sexual victimization detailed herein. Plaintiffs allege that
Defendants violated Title IX of the Education Amendments of 1972, 20 U.S.C. §1681, et
seq., as well as various state causes of action included herein as follows.

Jurisdiction and Venue

1. This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. §§1331 and 1334 because Plaintiffs allege claims under federal law, specifically
Title IX of the Education Amendments of 1972, 20 U.S.C. §1681, et seg.

2. Venue is proper in the Northern District of Ohio pursuant to 28 U.S.C.

§1391(b) because the events giving rise to Plaintiffs’ claims occurred within this district.
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 3 of 30. PagelD #: 3

3. Plaintiffs bring this civil rights lawsuit under Title [IX of the Education
Amendments of 1972, 20 U.S.C. §1681, et seg., because the Cleveland Metropolitan School
Board of Education (hereinafter BOE) and former administrators of the Cleveland School of
Arts, a creative arts high school within the schoo! district, had actual and construction notice,
and were deliberately indifferent to the fact that Defendant Terence Greene, the former
director of the dance department at the Cleveland School of the Arts (hereinafter CSA),
sexually assaulted and abused dozens of minor students throughout his approximately
15-year career with CSA. The BOE had actual notice of Defendant Greene’s criminal
conduct and failed to investigate Defendant Greene or take any actions whatsoever to protect
students including John Does 1 through 5, even after complaints of sexual abuse were made
against Defendant Terence Greene.

4, All acts or omissions alleged herein and attributable to CSA or its staff,
faculty and/or administrators are done in the course and scope of their employment and/or
in the furtherance of the interests of the BOE. All actions herein alleged against CSA are
made against Defendant BOE as CSA is a school that, along with other schools, comprise
the “school district.”

5. All acts or omissions of all Defendants were done in the course and scope of
their relationship with Defendant BOE as an employee, independent contractor, contract
teacher, agent, or representative in the furtherance of the interests of Defendant BOE.

6. Defendant Greene abused Plaintiffs in the CSA building including in the boys
dancer’s dressing room, in his vehicle while it was parked at the CSA property, at his homes
in Euclid, Ohio, Garfield Heights, Ohio, and Cleveland, Ohio, and in hotel rooms during

school-related activities.
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 4 of 30. PagelD #: 4

7. Defendant Terence Greene “groomed” his sexual victims by manipulating
them and building a relationship of trust with them. His power and reputation in the local
and national dance community and at CSA was used to manipulate his victims into engaging
in various and repeated sex acts as described herein.

8. Pursuant to O.R.C. §2907.03, it is a felony of sexual battery to engage in
sexual conduct with another “when the offender is a teacher . . . (and) the other person is
enrolled in or attends that school.” Defendant Greene’s conduct repeatedly violated O.R.C.
§2907.03.

9. Defendant BOE and CSA failed to exercise any control or supervision over
Defendant Greene, and failed to investigate Defendant Greene even after he was accused of
sexual abuse by a CSA student in or about 2003.

10. Following a criminal case that concluded in 2004 in the Cuyahoga County
Common Pleas Court where Defendant Greene was indicted on four counts of “unlawful
sexual conduct with a minor”, where Greene was acquitted in a bench trial, Defendant BOE
allowed Defendant Greene to return to CSA and resume his job duties teaching dance to
children. Upon information and belief, no investigation was performed into Defendant
Greene’s conduct by Defendant BOE or CSA prior to reinstating Greene, in violation of
Title IX of the Educational Amendments of 1972, 20 U.S.C. §1681 ef seq.

11. | Defendant Greene was hired to serve as dance director at CSA in or about
1999 and any student studying dance at CSA was required to receive dance instruction from
Defendant Greene every year of their high school education. Defendant Greene’s position
of authority over dance students was used by Defendant Greene to manipulate students,

including Plaintiffs John Does 1 through 5 to engage in sexual activity with Defendant
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 5 of 30. PagelD #: 5

Greene. If the sexual abuse from Greene stopped, his victim was required to continue to
receive dance instruction from Greene unless the victim left the school.

12. Defendant BOE and CSA concealed, intentionally ignored and failed to
exercise virtually any oversight or supervision of Defendant Greene despite information that
indicated Greene was a threat to students at CSA.

13. Defendant Greene’s modus operandi with all Plaintiffs was very similar. As
their main dance instructor, he would gain their trust by building a mentor-mentee
relationship whereby Greene would inject himself into his victim’s lives and make it known
that he could assist their education and professional careers as dancers and in the arts. Then,
using his position of trust and his reputation he would begin a sexual relationship with his
victim students.

14. Plaintiffs take no pleasure or enjoyment in bringing this lawsuit against
Defendant BOE and indirectly CSA and CSA personnel. Plaintiffs attended CSA proudly
and many remain proud CSA alumni.

15. John Does 1 through 5 have filed this lawsuit anonymously due to the highly
personal, humiliating and embarrassing circumstances giving rise to their claims.

16. _— Plaintiffs John Does | through 5 attended CSA expecting the school to
provide them with a safe and supporting environment that would nurture their artistic talents
and teach skills that would allow them to advance and succeed in their chosen areas of study.

17. Plaintiffs believed that Defendants BOE and CSA would make students’
safety a primary concern and number one objective of CSA.

18. In the dance world, dance instructors hold a close, special relationship and

confidence with their students, especially younger students.
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 6 of 30. PagelD #: 6

19. Plaintiffs and their families trusted Defendants BOE and CSA to hire teachers
and faculty members who would respect and honor the relationship of trust between teacher
and student. Plaintiffs trusted Defendants BOE and CSA to act in their best interests when
selecting and hiring teachers and faculty to instruct, teach and supervise their students.

20. ‘Plaintiffs trusted that Defendants BOE and CSA would comply with all
applicable laws, regulations and requirements related to keeping their students safe,
especially from child sexual predators such as Defendant Greene.

21. +‘ Plaintiffs trusted that CSA would faithfully, honestly and diligently
investigate all circumstances that indicated a teacher or instructor was dangerous or unfit to
teach due to sexual predatory behavior or some other reason.

22. Plaintiffs trusted that Defendants BOE and CSA would not ignore, hide,
disregard, or fail to disclose circumstances that raised a substantial likelihood that other
students, including but not limited to Plaintiffs John Does 1 through 5 were being sexually
assaulted, harassed, abused and preyed upon by Defendant Greene, or anyone else.

23. Plaintiffs expected CSA, with a fine reputation in the arts community, to
investigate the reports of Defendant Terence Greene’s predatory conduct and act
appropriately and in accordance with the law regardless of the affect it may have on the CSA
reputation.

24. ‘Plaintiffs relied on Defendants BOE and CSA to stop the pedophilia and
illegal sexual predatory behavior of Defendant Terence Greene that, upon information and
belief went on from approximately 1999 until 2014.

25. Upon information and belief, even after Defendant Greene’s 2004 acquittal

on four counts of “Unlawful Sexual Conduct with a Minor’, and even after other students,
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 7 of 30. PagelD #: 7

including the victim in the criminal case came forward, CSA failed to take appropriate
actions and allowed Defendant Greene to continue working with children at CSA.

26. Defendants BOE and CSA betrayed Plaintiffs’ trusts and completely failed
to meet the legal and ethical obligations it owed to all of its students, including Plaintiffs
John Does 1 through 5. At all times relevant, administrators at CSA and Defendant BOE
with authority to impose corrective measures failed to do so and concealed, failed to disclose
and exhibited deliberate indifference toward Plaintiffs and toward circumstances that
implicated Defendant Greene.

27. | Upon information and belief, Defendants BOE and CSA personnel failed to
implement corrective measures despite having knowledge of a substantial likelihood that
Defendant Greene was abusing students. Such CSA personnel included, but are not limited
to Defendants Barbara Walton, the former principal at CSA and Defendant Andrew Koonce,
Defendant Kendra Holloway, and Defendant Jeffrey Mazo, who served as assistant
principals at CSA during relevant times.

28, The various failings of Defendants BOE and CSA, as described herein,
proximately resulted in threats to student safety to continue unabated at CSA for
approximately 15 years.

29. At the time of filing, Plaintiffs John Does 1 through 5 are currently 25, 27,
21, 29 and 28 years old, respectively.

30. Only within the past two years have Plaintiffs John Does 1 through 5 had a
reasonable basis for believing Defendant BOE and CSA knew of the risk Defendant Greene

likely presented to CSA students before, during and after he assaulted and abused Plaintiffs.
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 8 of 30. PagelD #: 8

31. | Only within the past two years have the Plaintiffs had a reasonable basis for
believing that Defendant BOE and CSA intentionally concealed or showed deliberate
indifference to the threat Greene posed to students at CSA.

32. | Only within the past two years have the Plaintiffs had reason to know that
Defendant BOE and CSA faculty and administrators were in a position to take corrective
measures and had actual knowledge of the sexually abusive environment that Plaintiffs
endured regularly as students of Defendant Terence Greene at CSA.

33. Only within the past two years did Plaintiffs have a reasonable basis for
alleging or concluding that Defendants BOE or CSA harmed them separately and
independently from the harm Defendant Greene inflicted on them. Defendant Greene
harmed Plaintiffs by sexually assaulting and abusing them. By contrast, Defendant BOE
and CSA harmed Plaintiffs separately and independently from Defendant Greene by failing
to protect them from Greene, despite knowing Greene was substantially likely to be a sexual
predator. Not until the past two years would Plaintiffs’ due diligence have allowed them to
reasonably infer what Defendants BOE and CSA knew about Greene and/or what
Defendants BOE and CSA did or failed to do with that information.

Parties

34. Defendant Cleveland Metropolitan School District Board of Education is the
entity located in Cleveland, Ohio that operates and maintains the public school system in the
City of Cleveland, including but not limited to the Cleveland School of the Arts (CSA).
Defendant BOE receives and at all relevant times received, federal financial assistance.
Defendant is therefore subject to Title [X of the Educational Amendments of 1972, 20 U.S.C.

§1681, et seq.
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 9 of 30. PagelD #: 9

35. Plaintiffs John Does | through 5 were enrolled as students at CSA while
Defendant Greene was employed by or worked for on behalf of CSA.

36. Defendant Barbara Walton was the principal of CSA from approximately
1999 until 2013.

37. Defendants Andrew Koonce, Jeffrey Mazo and Kendra Holloway were
assistant principals at CSA at relevant times herein.

38. Plaintiffs John Does 1 through 5 were all residents of Ohio at all times during
the assaults and abuses described herein.

39. Plaintiff John Doe 1 iscurrently a resident of New York. Plaintiffs John Does
2 through 5 are currently residents of Cuyahoga County, Ohio.

40. ‘Plaintiff John Doe 1 attended the CSA upper campus from 2006 through
2010.

41. — Plaintiff John Doe 2 attended the CSA upper campus from 2007 to 2011.

42. Plaintiff John Doe 3 attended the CSA upper campus from 2009 to 2012 and
again for his senior year.

43. Plaintiff John Doe 4 attended the CSA upper campus from 2003 until 2010.

44. Plaintiff John Doe 5 attended the CSA upper campus from 2008 to 2010.

45. Plaintiff John Doe 1 was repeatedly and sexually abused by Defendant
Terence Greene beginning in 2009, when he was 14 years old, and ending at the end of 2010.

46. Plaintiff John Doe 2 was repeatedly sexually abused by Defendant Greene
beginning in September 2009, when he was 16 years old, and ending in 2011.

47. Plaintiff John Doe 3 was sexually assaulted by Defendant Greene in 2012

when he was 13 or 14 years old. ‘
Case: 1:20-cv-01695-JPC Doc #:1 Filed: 07/31/20 10 of 30. PagelD #: 10

48. Plaintiff John Doe 4 was sexually assaulted by Defendant Terence Greene in
2008 when he was 16 or 17 years old.

49. Plaintiff John Doe 5 was sexually assaulted by Defendant Terence Greene
when he was 16 years old.

50. All sexual assaults and abuse described herein occurred while Defendant
Terence Greene was a teacher or instructor at CSA and John Does 1 through 5 were students
at CSA.

51. At the time of the sexual assaults on Plaintiffs, Defendant Greene was
approximately 42 — 46 years old.

52. Plaintiff John Doe I was first sexually assaulted by Defendant Terence
Greene following a rehearsal at the CSA upper campus. Following the rehearsal, Defendant
Greene offered to drive two students home “because it was late.” After Greene dropped off
the other student, Defendant Greene drove John Doe 1 to his home in Euclid, Ohio. At his
home, he brought John Doe 1 into his bedroom, began undressing him, complimenting his
appearance and then performed oral sex on him. On the same occasion, Defendant Greene
provided Plaintiff John Doe 1 with inhaled psychoactive drugs commonly known as
“popper” for the purpose of “relaxing him” prior to Defendant Greene engaging in full
penetration rape of Plaintiff John Doe 1.

53. Subsequent to the facts set forth in the preceding paragraph, Plaintiff John
Doe 1 was repeatedly sexually abused by Defendant Greene in various locations and
manners including orally, anally and digitally. These events occurred in excess of 10 times

over the course of two years.

10
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 11 of 30. PagelD #: 11

54. Plaintiff John Doe 2 was first sexually assaulted by Defendant Greene in or
about September, 2009, during the beginning of Plaintiff's ninth grade school year at CSA.

55. On that first occasion, Defendant Greene asked Plaintiff John Doe 2 to come
into the boys’ dressing room with him “to size Plaintiff for a dance belt.” Greene asked John
Doe 2 to undress and Defendant Greene then began to perform oral sex on him in the dressing
room. Afterward, Greene told Plaintiff John Doe 2 not to tell anyone what just happened.
Subsequent to the first abuse, the following week Greene took Plaintiff John Doe 2 to
Greene’s house ostensibly to retrieve dance clothes. While at his house, Defendant Greene
performed oral sex on Plaintiff John Doe 2.

56. | Throughout the remainder of his ninth-grade year and into his tenth-grade
year, Defendant Greene sexually assaulted and abused Plaintiff John Doe 2 in excess of
twenty times.

57. Plaintiff John Doe 3 was sexually assaulted by Defendant Greene on one
occasion while he was in the ninth grade. At that time, following a late rehearsal for an
upcoming performance, Plaintiff John Doe 3 was alone in the boys’ dressing room after the
other male dancers had left. Defendant Greene entered the dressing room and commented
to Plaintiff that he has “seen all the boys’ penises.” Then Defendant Greene convinced John
Doe 3 to let him drive him home. When Defendant Greene and John Doe 3 were in Greene’s
vehicle on CSA property, Greene asked John Doe 3 to show him his penis while Greene
started touching Plaintiffs pubic hair. Defendant Greene commented to Plaintiff John Doe 3
that his pubic hair was soft. John Doe3 was scared and uncomfortable and asked Defendant

Greene to drive him home and Greene did.

11
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 12 of 30. PagelD #: 12

58. Shortly after the events described above, Defendant Greene offered to pay
several hundred dollars for a school related trip on behalf of Plaintiff John Doe 3 in an
attempt to curry favor and prevent him from going to authorities about the assault.

59. Plaintiff John Doe 4 was sexually assaulted by Defendant Greene on one
occasion when he was a ninth-grade student at CSA. After appointing John Doe 4, the
privilege of serving as “rehearsal director,” Defendant Greene drove John Doe 4 to his home
ostensibly for the purpose of working on music for an upcoming show. While Plaintiff was
at Greene’s house, Greene steered the conversation towards sexual orientation and took
Plaintiff into his basement to show him a movie called “Noah’s Ark: Jumping the Broom”,
an R-rated movie about two African American men getting married. The movie’s R-rating
is for “sexual content and language.” During the movie Defendant Greene sat uncomfortably
close to Plaintiff and began rubbing his legs, upper thighs, and groin. Plaintiff John Doe 4
became very uncomfortable and demanded Defendant Greene to stop. Defendant then drove
John Doe 4 to CSA and from there he walked home.

60. Shortly after the events recited above, Defendant Greene sent John Doe 4 an
apology card.

61. Plaintiff John Doe 5 was raped by Defendant Terence Greene on one
occasion. At that time, Plaintiff John Doe 5 and another dance student met with Greene in
the school after hours to work on choreography for an upcoming talent show. Immediately,
Greene took the other student into the boys’ dressing room alone and remained in there for
10 to 15 minutes. After that, Greene asked Plaintiff John Doe 5 to come into the dressing
room. Plaintiff John Doe 5 observed that it appeared that Greene and the other student had

just engaged in oral sex. After that, Greene drove Plaintiff John Doe 5 to an off-site rehearsal

12
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 13 of 30. PagelD #: 13

at a local church, but on the way stopped at Greene’s house. While at Greene’s house,
Greene committed a full penetration rape of Plaintiff John Doe 5.

62. At no time during any of the attacks on Plaintiffs did Defendant Terence
Greene ever use a condom.

Defendant Terence Greene

63. Defendants BOE and CSA hired Greene as a “contract teacher” in or around
1999. He worked teaching dance to CSA students until 2014. Defendant Greene’s
“GreeneWorks” website states that Greene served as “dance director” at CSA for 17 years.

64. At all times mentioned herein, Terence Greene was not recognized under
Ohio law as a credentialed teacher.

65. As part of his responsibilities as a dance instructor at CSA, Defendant Greene
worked closely with male and female dance students in grades 6 through 12. He produced
dance performances and had contact with students during the school day, after school, in the
evenings and weekends, and at rehearsals and performances. In addition, when the CSA
dance students would perform out of town, Greene would accompany the students and stay
in hotels with them.

66. Some of the sexual abuse perpetrated by Greene upon Plaintiffs John Does |
through 5 and other students not named in this Complaint happened at out-of-town hotel
rooms when Greene was accompanying students from CSA on school-related trips.

67. Plaintiffs’ ages varied between 13 and 17 years old when they were abused,
however upon information and belief, Greene abused other non-parties that were younger.

68. All Plaintiffs were enrolled as full-time students at CSA at all times while the

sexual abuse occurred.

13
Case: 1:20-cv-01695-JPC Doc #:1 Filed: 07/31/20 14 of 30. PagelD #: 14

69. ‘Plaintiffs John Does 2 through 5 were gifted dance students for whom
Defendant Terence Greene was not only a teacher, instructor and mentor, but also a person
in the dance community who was highly recognized, highly respected and revered by
Plaintiffs. Greene was a long-time member of the local and national dance community who
had significant power to control the direction and success of the dance careers of Plaintiffs
John Does 2 through 5.

70. Plaintiff John Doe 1 was not a dance major at CSA. Instead, Plaintiff John
Doe 1 worked in a support position with the dance department working on sets, costumes,
etc.

71. Defendant Greene’s practice of sexually abusing male CSA students was
deliberate and premeditated. His strategy was to manipulate himself into a position of trust
in his victim’s lives by profusely complimenting their abilities and entrusting his victims
with special responsibilities such as “rehearsal director” and/or simply making excuses to
spend time with his victims away from their parents.

72. Oftentimes, Defendant Greene would prey upon his teenaged students who
were emotionally vulnerable and/or experiencing trying or difficult times in their personal
lives.

73. Plaintiffs were raised to believe and did believe that their teachers and
instructors were people of integrity whose job it was not only to teach but to protect their
students from harm and to act in the student’s best interests.

74. — Inselecting victims to manipulate and abuse, Defendant Greene would often
prey upon teenagers, including some Plaintiffs who Greene perceived as questioning or

learning about their sexuality as they approached adulthood.

14
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 15 of 30. PagelD #: 15

75. The relationship between a young dance student and his instructor is
supposed to be built on mutual respect and trust. Greene maliciously violated the trust given
to him not only by his students, but by his students’ families.

76. Plaintiff John Does 1 through 5 were and are humiliated, embarrassed and
angry at having been sexually assaulted by Defendant Greene.

77. Plaintiffs John Does 1 through 5 feared being ridiculed and ostracized by their
school and by the dance community if they complained about Defendant Greene’s predatory
and criminal behavior.

78. Plaintiffs John Does 1 through 5 feared that they would suffer negative
consequences at school and in their careers if they revealed their secrets about Defendant
Greene.

79, The sexual assault victim of Defendant Greene’s who came forward in 2003
described the school as “toxic” to him after he came forward. That student felt unwelcomed
by his fellow students and by the faculty until he left CSA shortly thereafter.

80. | Defendant Terence Greene had a good professional reputation in the local
and national arts community. His presence as an instructor brought perceived quality and
respect to the CSA dance program. Equally important, having Defendant Terence Greene
on its staff generated revenue and donations that benefited CSA through supporting
organizations such as “Friends of CSA.” Because of his stature in the community, the
demands he made upon his dance students, and the power he wielded over them and their

careers, Defendant Greene was feared by Plaintiffs John Does | through 5.

15
Case: 1:20-cv-01695-JPC Doc #:1 Filed: 07/31/20 16 of 30. PagelD #: 16

81. The disparate power between Defendant Greene and Plaintiffs, plus the
humiliation, embarrassment and fear, all combined to prevent Plaintiffs from coming
forward right away to CSA administrators or other authorities or even their families.

82. The success of students who graduate from CSA is disproportionately higher
than those who graduate from other Cleveland high schools. The CSA website boasts that
100% of its graduates “are accepted into higher education institutions.” CSA accepts only
students that apply and meet a thorough academic and artistic screening process including
essay writing, auditions, testing, portfolio review and an academic interview. Admission to
CSA is difficult and is considered a privilege among its students. CSA is the crown jewel
of the Cleveland public schools. Plaintiffs John Does 1 through 5 also feared coming
forward with their accounts of sexual assault could jeopardize their continuing admission to
CSA, or could result in some other form of retribution.

83. Not until recently, when Plaintiff John Doe 4 posted his allegations against
Defendant Greene on Facebook, did other members of the CSA community begin sharing
their stories and learning of the widespread nature of Defendant Greene’s egregious conduct
at CSA.

84. Not until within the past two years have Plaintiffs had a reasonable basis for
believing that CSA had knowledge that Defendant Greene was sexually abusing his CSA
students.

85. Not until within the past two years have Plaintiffs had a reasonable basis for
believing that CSA concealed or remained deliberately indifferent to the substantial risk

Defendant Greene caused to CSA students, including Plaintiffs John Does | through 5.

16
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 17 of 30. PagelD #: 17

86. Left to their own means, Plaintiffs had no reasonable way of knowing that
CSA was aware or should have been aware that Greene was abusing students. Plaintiffs also
had no way to know who or when reports were made to CSA about Greene’s predatory
behavior or how CSA did nothing to stop it. No exercise of due diligence would have
revealed to them how CSA’s acts and omissions caused Plaintiffs to suffer independent
injuries separate and apart from the injuries caused directly from the sexual assaults.

CSA: Knowledge and Deliberate Indifference

87. | Defendant Terence Greene was hired as a contract teacher at CSA in or
around 1999. In or around March of 2002, Defendant Terence Greene took a student
downtown to watch a performance of the Alvin Ailey Dance Company at Playhouse Square.
Following the performance, Defendant Greene took the student to his home where Greene
performed oral sex on him. This was the beginning of repeated sexual assaults against the
student that would last for several months. At the time the assaults began, the student was
14 years old and Greene was approximately 36 years old.

88. | Subsequent to his abuse, the student reported the events to a representative
from the Cleveland Aids Taskforce who subsequently advised the student’s mother and the
police.

89. The abuse of this student resulted in Defendant Greene being indicted and
charged by the Cleveland Police with four counts of unlawful sexual conduct with a minor.

90. At trial, the CSA student testified about how Defendant Greene repeatedly
assaulted him including on a trip to Dayton, Ohio, when the student had to share a hotel

room with Greene for several days and was raped repeatedly in that hotel room.

17
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 18 of 30. PagelD #: 18

91. The statement given by the victim to the police included a detailed description
of Greene’s penis, his tattoo, the bedding on Greene’s bed and the artwork on the walls in
Greene’s bedroom.

92. During the pendency of his criminal prosecution, Defendant Greene took a
leave of absence from CSA. After a bench trial in the Cuyahoga County Common Pleas
Court, Defendant Terence Greene was acquitted on all charges on July 1, 2004.

93. When the 2004-2005 school year began at CSA in August of 2004, Defendant
Greene was right back in the school, working with high school dance students.

94. At Defendant Greene’s trial, the only evidence of Greene’s sexual abuse was
the testimony of the teenaged student. During his trial, the administrators at CSA expressed
support for Defendant Greene. No other students testified on behalf of the prosecution.

95. The administrators of CSA failed to conduct a Title IX investigation of the
allegations made by the student. The administrators at CSA never even spoke with the
victim about his allegations against Greene, nor did they speak with any other CSA dancers.

96. All of the sexual abuse suffered by Plaintiffs John Does 1 through 5 occurred
subsequent to Greene returning to the school after his acquittal on criminal charges in 2004.

97. Upon information and belief at all relevant times, persons with authority to
terminate Defendant Greene’s access to students or to institute other corrective measures
knew or should have known there was a substantial likelihood that Defendant Terence
Greene was sexually abusing male students.

98. | Upon information and belief, Defendants BOE and CSA entirely failed to
conduct any reasonable investigation into Defendant Greene’s conduct at any time after his

2003 indictment until his resignation from CSA in or about 2014.

18
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 19 of 30. PagelD #: 19

99. Upon information and belief, Defendants BOE and CSA administration had
actual knowledge that Defendant Greene continued sharing hotel rooms with students on
school-sponsored trips, even after there was direct testimony in Greene’s 2004 trial that
Greene repeatedly raped his victim in Dayton, Ohio in a hotel room on a school-sponsored
trip.

100. CSA never ordered Defendant Terence Greene to stop sharing hotel rooms
with his students, and in fact, Defendant Greene continued to do so throughout his career at
CSA, including with a student not named as a Plaintiff in the within lawsuit.

101. CSA never required Defendant Greene to have a third person present when
he was alone with any students.

102. CSA did not diligently follow up on any of the rumors or reports of sexual
abuse involving Defendant Terence Greene until he was asked to resign in 2014.

103. Atall relevant times, Defendants BOE and CSA failed to have in place any
meaningful complaint or resolution process for allegations of student sexual harassment or
abuse.

104. In all the ways recited herein, Defendants BOE and CSA failed Plaintiffs
John Does 1 through 5 and other victims not involved in this lawsuit in every way
imaginable. Defendant BOE and CSA allowed a perverse culture of abuse to fester in its
dance department unabated for over 15 years, despite rampant rumors and allegations of

sexual abuse throughout the student and staff population.

19
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 20 of 30. PagelD #: 20

FEDERAL CAUSES OF ACTION
CLAIMS FOR RELIEF
Count I — Violation of Title IX, 20 U.S.C. §1681(a) et seg. — Heightened Risk

105. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs
1 through 104 as if the same were fully rewritten herein.

106. Title IX of the Education Amendments of 1972, 20 U.S.C. §1681(a),
(hereinafter Title IX), states:

No person in the United States, shall, on the basis of
sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under
any education program or activity receiving federal
financial assistance ....

107. Title IX is implemented through the Code of Federal Regulations. See 34
C.F.R. Part 106, 34 C.F.R. §106.8(b) provides:

...A recipient shall adopt and publish grievance
procedures providing for prompt and equitable
resolution of student and employee complaints
alleging any action which would be prohibited by
this part.

108. As explained in Title IX, guidance issued by the U.S. Department of
Education’s Office for Civil Rights, sexual harassment of students is a form of sex
discrimination covered by Title IX.

109. Sexual harassment is unwelcomed conduct of a sexual nature, including

unwelcomed sexual advances, requests for sexual favors and other verbal, non-verbal or

physical conduct of a sexual nature.

20
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 21 of 30. PagelD #: 21

110. Title IX covers all programs of a school that receives any federal financial
assistance and covers sexual harassment — including sexual assault — by school employees,
students and third parties.

111. At all relevant times, Defendants BOE and CSA received federal financial
assistance and is therefore subject to Title IX.

112. Title IX requires Defendants BOE and CSA to promptly investigate all
allegations of sexual harassment, including sexual assaults and abuse.

113. Defendant Greene’s sexual abuse, sexual assault, molestation and harassment
of Plaintiffs which included oral sex, anal sex, digital penetration and sexual touching of the
genitals and inappropriate sexual comments was sex discrimination under Title IX.

114. Defendants BOE and CSA were required to promptly investigate and
appropriately address any and all allegations or complaints against Defendant Greene.

115. CSA had actual knowledge of at least one sexual assault of a minor male
student prior to any of the events involving Plaintiffs John Does 1 through 5.

116. Defendants BOE and CSA had personnel with authority to take corrective
action but failed to do so including, but not limited to the school principal and vice principals,
and other administrators and staff.

117. Given the length of time that Defendant Greene’s abuse continued and the
number of victims of his abuse (many of which are not named in this lawsuit), and the
indictment of Greene in 2003, it is implausible for CSA to claim it was not aware of

Defendant Greene’s abuse.

21
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 22 of 30. PagelD #: 22

118. Defendants BOE and CSA’s failure to respond promptly and adequately to
allegations of Defendant Greene’s abuse constitutes sex discrimination and violation of
Title IX.

119. Upon information and belief, two CSA students reported to CSA
administration that they had been sexually assaulted by Terence Greene. In response to the
allegations, Terence Greene was not terminated, nor was any report made to law
enforcement, pursuant to ORC §2151.421. Instead, Terence Greene was permitted to tender
his resignation to CSA on September 10, 2014 for “personal reasons.”

120. By its acts and omissions, Defendants BOE and CSA acted with deliberate
indifference to the rampant sexual abuse and harassment that Plaintiffs John Does 1 through
5 and other male CSA students were experiencing. CSA’s deliberate indifference included,
but was not limited to:

e Failing to respond to allegations of sexual assault and harassment
against Greene.

e Failing to promptly and adequately investigate allegations of
Defendant Greene’s sexual assaults and harassment.

e Allowing Greene to continue to have access to male students inside
the school, on school property and off school property during school
sponsored or school related activities.

e Allowing and permitting Defendant Greene access to male students
in the boys’ dressing room while students were changing clothes.

e Failing to discharge or supervise Defendant Greene after learning at
least one student made a credible report of rape against Greene.

e Failing to require a chaperone with Greene at all times and
especially when Greene had one to one contact with a student both
within school property and off school property during school-related
events including out of town, overnight trips.

22
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 23 of 30. PagelD #: 23

e Failing to have in place an effective sexual harassment policy that
would allow and invite students to lodge complaints of assault or
harassment and a program to separate the victim from the offender
immediately.

e Allowing Greene to drive students, alone in his private vehicle to
and from school-related events such as performances and rehearsals.

e Allowing Greene to stay in hotels with students after allegations that
he repeatedly raped a student in a hotel room while on a school-
related trip.

121. Defendants BOE and CSA’s failure to promptly and properly investigate,
remedy and adequately respond to complaints, allegations, reports and rumors of Defendant
Greene’s sexual misconduct caused Plaintiffs (and other CSA victims) to suffer additional
and continued sexual attacks and harassment and made them vulnerable to it.

122. Defendants BOE and CSA’s failure to promptly and properly investigate,
remedy and adequately respond to complaints, allegations, reports and rumors of Defendant
Greene’s sexual misconduct created a sexually hostile environment and denied Plaintiffs
access to educational opportunities and benefits at CSA.

123. Asadirect and proximate result of Defendants BOE and CSA’s violation of
Plaintiffs’ rights under Title [X, Plaintiffs have suffered and continue to suffer emotional
distress, physical manifestations of emotional distress, mental anguish, fear, depression,
anxiety, trauma, disgrace, embarrassment, shame, humiliation, loss of self-esteem, and loss
of enjoyment of life; loss of professional opportunities; were prevented and continue to be

prevented from obtaining full enjoyment of life; have sustained and continue to sustain loss

of earnings and earning capacity; and have incurred various personal expenses.

23
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 24 of 30. PagelD #: 24

Count JI — Violation of Title IX, 20 U.S.C. §1681(a) et seg. — Hostile Environment

124. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs
1 through 123 as if the same were fully rewritten herein.

125. The CSA building housed students ranging from 6" to 12" grade.

126. The CSA students who attended the upper campus were entitled to use the
building and related facilities free from sexual harassment and abuse. However, the
persistent and repeated sexual harassment from Defendant Terence Green, the CSA dance
director, created a hostile environment.

127. The hostile environment at CSA that Plaintiffs John Does 1 through 5 were
subjected to was so severe, egregious and objectively offensive that it served to prevent
Plaintiffs from experiencing numerous educational and artistic opportunities and benefits
including but not limited to safe and unfettered access to the boys’ dressing room, full use
and enjoyment of the dance studio, and other rehearsal and performance venues.

128. The crushing pressure and stress of Plaintiffs being pursued and preyed upon
and being taught at the same time by their sexual assaulter resulted in Plaintiffs John Does
1 through 5 being unable to feel safe in their school and they were further subjected to an
environment not conducive to education or training in any form.

129. The sexually hostile environment inside CSA when Plaintiffs John Does 1
through 5 attended constituted sex discrimination and violation of Title IX.

130. Prior to and while Plaintiffs were enrolled at CSA, Defendants BOE and CSA
administrators in a position to implement corrective measures had knowledge that students
were being subjected to a sexually hostile and abusive environment inside CSA and

specifically within the dance department.

24
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 25 of 30. PagelD #: 25

131. Defendants BOE and CSA owed Plaintiffs John Does 1 through 5 a duty to
investigate and remedy the conditions that made CSA a sexually hostile and abusive
environment.

132. Defendants BOE and CSA officials showed deliberate indifference towards
the safety of CSA students including Plaintiffs John Does | through 5 who attended the CSA
building on a daily basis while enrolled as high school students.

133. Defendants BOE and CSA violated Title IX by failing to timely remedy the
sexually hostile and abusive environment in its school.

134. Asadirect and proximate result of Defendants BOE and CSA’s violation of
the rights of Plaintiffs John Does 1 through 5 under Title IX, Plaintiffs have suffered and
continue to suffer damages as previously alleged in this Complaint.

WHEREFORE, Plaintiffs John Does 1 through 5 respectfully request for their
Title IX Causes of Action, that this Court:

a. Enter judgment in favor of Plaintiffs on their claims for
discrimination under Count I, Title IX against Defendant BOE;

b. Enter judgment in favor of Plaintiffs on their claims for
discrimination under Count II, Title [IX against Defendant BOE;

c. Declare that Defendant BOE’s conduct was in violation of Title
IX of the Education Amendment of 1972;

d. Award Plaintiffs compensatory damages in amounts to be
established at trial, including, without limitation, payment of
Plaintiffs’ medical and other expenses incurred as a consequence
of the sexual abuse and/or harassment and the Cleveland School
of the Arts deliberate indifference;

e. Damages for depravation of equal access to the educational

opportunities and benefits provided by the Cleveland School of
the Arts;

25
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 26 of 30. PagelD #: 26

f. Damages for past, present and future emotional pain and
suffering, ongoing mental anguish, loss of past, present and
future enjoyment of life and loss of future earnings and earning

capacity;
g. Award Plaintiffs prejudgment and post-judgment interests;

h. Award Plaintiffs their court costs and expenses including
attorneys’ fees pursuant to 42 U.S.C. §1988(b); and

i. Grant such other relief as this Court deems just and proper.

STATE CAUSES OF ACTION
Count [II — Negligent, Wanton and Reckless Conduct

135. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs
1 through 134 as if the same were fully rewritten herein.

136. At all times mentioned herein, Defendant Barbara Walton was the principal
of the Cleveland School of the Arts, having served from approximately 1999 to 2013.

137. Atall times mentioned herein, Defendant Kendra Holloway was an assistant
principal at the Cleveland School of the Arts.

138. At all times mentioned herein, Defendant Andrew Koonce was an assistant
principal at the Cleveland School of the Arts.

139. At all times mentioned herein, Defendant Jeffrey Mazo was an assistant
principal at the Cleveland School of the Arts.

140. As administrators at CSA, it was the responsibility and duty of Defendants
Walton, Holloway, Koonce, and Mazo to ensure the safety of all CSA students, including,

but not limited to Plaintiffs John Does 1 through 5.

26
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 27 of 30. PagelD #: 27

141. Prior to the sexual assaults by Defendant Terence Greene on Plaintiffs,
Defendants Walton, Holloway, Koonce and Mazo had actual and constructive knowledge of
other sexual allegations against Defendant Greene involving other CSA students.

142. Defendants Walton, Holloway, Koonce and Mazo negligently, wantonly and
recklessly failed to take appropriate actions required by law and specifically by Ohio Revised
Code §2151.421 to report Defendant Greene’s conduct to law enforcement.

143. Defendants Walton, Holloway, Koonce and Mazo negligently, wantonly and
recklessly failed to conduct an investigation and failed to take any remedial actions
whatsoever to prevent injury to CSA students including Plaintiffs.

144. Defendants Walton, Holloway, Koonce and Mazo negligently, wantonly and
recklessly ignored the evidence of Greene’s predatory behavior because of the fear that if
the behavior became known publicly, it would damage the reputation of CSA and would
negatively affect the revenue and donations that help support the school.

145. Defendants Walton, Holloway, Koonce and Mazo negligently, wantonly and
recklessly failed to remove Defendant Greene from CSA premises and restrict his access to
any CSA students.

146. As a direct and proximate result of the negligent, wanton and reckless
conduct of individual Defendants Walton, Holloway, Koonce and Mazo, Plaintiffs John
Does 1 through 5 sustained injuries and damages as previously alleged in this Complaint.

WHEREFORE, for Cause of Action No. III, Plaintiffs pray for judgment against
Defendants Walton, Holloway, Koonce and Mazo in an amount that will fully and fairly

compensate Plaintiffs for the injuries and damages as alleged herein. Additionally, Plaintiffs

27
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 28 of 30. PagelD #: 28

pray for punitive damages so as to punish or make an example of Defendants in a sum to be
determined by a jury.
Count IV -Sexual Assault & Battery

147. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs
1 through 143 as if the same were fully rewritten herein.

148. At all times mentioned herein, Defendant Terence Greene was a dance
instructor and dance director at the Cleveland School of the Arts.

149. Atall times mentionedherein, Plaintiffs John Does | through 5 were students
at CSA at the same time Defendant Greene was at CSA.

150. While enrolled as students, Defendant Terence Greene groomed, manipulated
and coerced Plaintiffs John Does 1 through 5 to engage in various sexual acts with him as
previously detailed herein.

151. When the sexual abuse started, Plaintiff John Doe 1 was 14 years old, Plaintiff
John Doe 2 was 16 years old, Plaintiff John Doe 3 was 13 or 14 years old, John Doe 4 was
16 or 17 years old, and John Doe 5 was 16 years old.

152. The conduct of Defendant Terence Greene constituted sexual assault and
battery against Plaintiffs John Does 1 through 5.

153. As a direct and proximate result of Defendant Terence Greene’s sexual
assaults, Plaintiffs John Does 1 through 5 sustained injuries and damages as previously
alleged in this Complaint.

Count V — Intentional Infliction of Emotional Distress
154. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs

1 through 150 as if the same were fully rewritten herein.

28
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 29 of 30. PagelD #: 29

155. Defendant Terence Greene knew that the repeated sexual assaults against
Plaintiffs John Does 1 through 5 were likely to cause severe emotional distress to each
Plaintiff.

156. The aforesaid conduct of Defendants Greene, and the ratification and
indifference of Greene’s behavior by Defendants Walton, Holloway, Koonce and Mazo was
illegal, outrageous, egregious and well beyond the bounds of decency and entirely
intolerable in a civilized society.

157. Asadirect and proximate result of Defendants Greene’s sexual assaults, and
the ratification and indifference of Greene’s behavior by Defendants Walton, Holloway,
Koonce and Mazo, Plaintiffs John Does 1 through 5 suffered severe emotional distress,
resulting in injuries and damages as previously alleged.

Count VI -— Hiring, Supervision and Retention

158. Plaintiffs incorporate and reaver all of the allegations contained in Paragraphs
1 through 157 as if the same were fully rewritten herein.

159. There was an employment relationship between Defendant BOE and
Defendant Terence Greene.

160. Defendant Terence Greene was not a credentialed teacher nor was he
competent to be involved with children.

161. Defendants BOE, CSA, Walton, Holloway, Koonce and Mazo had actual and
constructive knowledge that Defendant Greene was incompetent.

162. Defendant Greene’s acts and the acts of the remaining Defendants caused

Plaintiffs’ injuries as described herein.

29
Case: 1:20-cv-01695-JPC Doc #: 1 Filed: 07/31/20 30 of 30. PagelD #: 30

163. Defendants’ negligent, wanton and reckless actions in hiring, supervising,
and retaining Defendant Greene at CSA were the proximate cause of Plaintiffs’ permanent
injuries.

WHEREFORE, for Causes of Action Nos. IV, V and VI, Plaintiffs pray for judgment
for compensatory damages against Defendants in an amount that will fully and fairly
compensate Plaintiffs for the injuries and damages as alleged herein. Additionally, Plaintiffs
pray for punitive damages so as to punish and make an example of Defendants in a sum to

be determined by a jury.

JURY DEMAND
A trial by jury is hereby requested in the maximum number allowed by law at the
time of trial of the within action.

Respectfully submitted,

/s/ Ryan FE. csfisher
RYAN H. FISHER (#0043799)
MEGHAN P. CONNOLLY (#0089682)
KYLE B. MELLING (#0091208)
Lowe Eklund Wakefield Co., LPA
1660 West Second Street

610 Skylight Office Tower
Cleveland, OH 44113-1454

(216) 781-2600 (Telephone)

(216) 781-2610 (Facsimile)
rfisher@lewlaw.com

mconnolly@lewlaw.com

kmelling@lewlaw.com
Attorneys for Plaintiffs

30
